DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner notes that claims 8 and 13 have been amended so that they are fully supported by the disclosure as filed.  Support for the amendment o a storage-style water heater connected to a temperature and pressure (T&P) valve and determining the temperature of a T&P valve using a sensor is supported in paragraph [0037] of the instant application and Fig. 1.

Information Disclosure Statement
The listing of references (e.g. US 2015/0285690 in paragraph [0010]) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Allowable Subject Matter
Claim 1, 3-6, 8, 10, 13-15, 17-19, 21-27 are allowed. 
Claims 2, 7, 9, 11-12, 16, 20 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Zheng US 2011/0139144, in view of Besore et al., US 2013/0197827 (hereinafter Besore) further in view of Shaffer US 2018/0274792 (hereafter Shaffer) further in view of Braier, US 2019/0107293 (hereinafter Braier), teaches the following:

    PNG
    media_image1.png
    588
    680
    media_image1.png
    Greyscale

Regarding claim 1, Zheng teaches 
a reservoir (Fig. 1 item 1); inlet and outlet water pipes connected to the reservoir (e.g Fig. 1 (C) and (H) lines connected to reservoir 1); 
an inlet water temperature sensor attached to the inlet water pipe and located proximate to the reservoir (e.g. Fig. 1 item T1, see also paragraph [0013] ), wherein the inlet water temperature sensor is configured to measure an inlet water temperature of the inlet water pipe and output an inlet water temperature measurement representative of the inlet water temperature (e.g. see paragraph [0015]); 
a heated water temperature sensor (e.g. “sensor T3 is installed at the hot water outlet pipe of the storage tank”, see paragraph [0013]) externally attached to a 
a controller system comprising (e.g. computer controller, see paragraph [0013]): an energy meter (e.g. “Furthennore, a thermal energy meter could be installed at the output of the solar collector to measure the thermal energy generated by the system,”, see paragraph [0018]) (e.g. “Accordingly, the present invention provides a complete computer control software system, which provides not only the above noted basic function, but the additional control functions, such as: the maximum solar energy usage, which ensures the system use the solar energy most in any situation while only tum on the back-up heating unit as necessary;“, see paragraph [0022]); and 
a processor configured to receive and monitor the inlet water temperature measurement and the heated
detect a real-time change in the inlet water temperature measurement, when the real-time change is an increase in the inlet water temperature measurement, identify a heating event (e.g. see paragraph [0035]), “In operation, the sunlight will heat the collector and its temperature at T1 rise (i.e. detect a real time increase in the inlet water temperature measurement, which is measured by T1, this is also identified as a heating event), the computer controller reads the temperature difference between T1 and T2, when there is enough sun shining on the collector, the temperature difference Δ T = T1-T2 reaches to the preset figure, the circulating pump 17 is turned on by the controller until the temperature T1 reduce result in the temperature difference Δ T reaches another preset low figure”).
Besore teaches 
an energy meter configured to measure energy usage of the water heating system (e.g. “ FIG. 6 is a flow chart of a process used by processer 74 (FIG. 2) or 92 (FIG. 3) (i.e. an energy meter)…Step 602 includes reading the total gas consumed in a given timeframe “, see paragraphs [0062]- [0063] and “total gas used (i.e. energy usage of the water heating system) (the latter having been determined in the illustrative embodiments as described with reference to FIGS. 4 and 5)“, see paragraph [0064], see also Fig. 4 which shows how the cubic feet of gas used (item 426) is measured); 

Atty. Dkt. No. 3735.0040001- 4 -Arnoud Bruins Jan van HOUTENdetermine, in real time, a volume of used heated water (e.g. “FIG. 6 is a flow chart of a process used by processer 74 (FIG. 2) or 92 (FIG. 3) (i.e. wherein the processor is further configured to )“, see paragraph [0062] and “In Step 618, the volume of water heated (i.e. determine a volume of used heated water) during the 24 hour time period…Step 620 includes transmitting the amount/volume of water used in the elapsed timeframe to a home energy manager“, see paragraph [0065], see also paragraph [0062]).
Shaffer teaches and an average flow rate of the water heating system (e.g. see claim 1).
Braier teaches determine, in real time, a volume of used heated water and a flow rate of the water heating system using the duration of the heated water draw event (see paragraph [0196])
However, the prior art fails to anticipate or render obvious a method of determining, in real time, a volume of used heated water in a storage-style water heater, wherein the storage-style water heater is connected to an inlet water pipe and a heated water valve, the method comprising: determine a slope of the real-time change in the inlet water temperature measurement, wherein: 
when the real-time change is an increase in the inlet water temperature measurement and the slope is determined to exceed a first threshold value, identify a heating event and determine a duration of the heating event; and 
when the real-time change is a decrease in the inlet water temperature measurement and the slope is determined to exceed a second threshold value, identify a heated water draw event, and determine a duration of the heated water draw event; 
in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 3-6, 21-22, 27 also distinguish over the prior art for at least the same reasons as claim 1.
Regarding claim 8, the closest prior art of record, Besore in view of Zheng US, teaches the following:
Besore teaches a controller system (i.e. processor 74, see paragraph [0031]) for use in a storage-style water heater (e.g. “FIG. 1 illustrates a conventional hydrocarbon-fueled hot water heater 10“, see paragraph [0020] and Fig. 1), the controller system comprising: 
first and second sensors respectively attached to the inlet and heated water pipes of the storage-style water heater (e.g. “sensor 206 (i.e. first sensor) includes a transducer/thermistor 212 attached adjacent or near to the cold water inlet pipe (i.e. cold water pipe) and sensor 208 (i.e. second sensor) includes transducer/thermistor 214 
wherein the first and second sensors are configured to respectively transmit inlet and heated water temperature measurements (e.g. “The processor 74 is in communication with (i.e. the sensors transmit measurements) the sensors 72, 206 (i.e. first sensor) and 208 (i.e. second sensor) and a memory 76 for collecting and storing the temperature versus time data (i.e. cold and heated water temperature measurements)”, see paragraph [0031]); 
an energy meter configured to measure energy usage of the storage-style water heater (e.g. “ FIG. 6 is a flow chart of a process used by processer 74 (FIG. 2) or 92 (FIG. 3) (i.e. an energy meter)…Step 602 includes reading the total gas consumed in a given timeframe “, see paragraphs [0062]- [0063] and “total gas used (i.e. energy usage of the water heating system) (the latter having been determined in the illustrative embodiments as described with reference to FIGS. 4 and 5)“, see paragraph [0064], see also Fig. 4 which shows how the cubic feet of gas used (item 426) is measured); and 
a processor configured to receive the inlet and heated water temperature measurements (e.g. “The processor 74 is in communication with (i.e. receive the cold and heated water temperature measurements) the sensors 72, 206 (i.e. cold water temperature sensor)  and 208 (i.e. heater water temperature sensor) and a memory 76 for collecting and storing the temperature versus time data (i.e. measurements of the cold and heated water temperatures”, see paragraph [0031]), 
derive, in real time, an amount of energy used for heating water based on the 
Zheng teaches a sensor attached to a heated water temperature and pressure (T&P) valve configured to measure and transmit heated water temperature measurements of the heated water T&P valve.
detect an increase in the inlet water pipe temperature measurements.
However, the prior art fails to anticipate or render obvious a controller system for use in a storage-style water heater, the controller system comprising: a processor configured to determine a slope of the increase in the inlet water pipe temperature measurements, wherein when the slope is determined to exceed a threshold value, identify a heating event and determine a duration of the heating event in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 10, 23-24 also distinguish over the prior art for at least the same reasons as claim 8.
Regarding claim 13, the closest prior art of record, Besore, Zheng, Braier, and further in view of DuPlessis et al., US  20140026970 (hereinafter DuPlessis), teaches the following:
Besore teaches a method of determining volume of used heated water (e.g. “estimate the volume of hot water dispensed (i.e. determine a volume of used heated water), see paragraph [0062]) in a storage-style water heater (e.g. “FIG. 1 illustrates a conventional hydrocarbon-fueled hot water heater 10“, see paragraph [0020] and Fig. 1), wherein the storage-style water heater receives cold water at a cold water inlet and outputs the used heated water through a heated water outlet (e.g. “sensor 206 includes a transducer/thermistor 212 attached adjacent or near to the cold water inlet pipe (i.e. 
determining a thermal energy of the used heated water outputted by the storage- style water heater (e.g. “In Step 614, the amount of gas used to heat the water drawn into the tank to replace the water withdrawn from the tank (i.e. the storage- style water heater) to the setpoint temperature is calculated by subtracting maintenance gas used (from Step 612) from total gas used (the latter having been determined in the illustrative embodiments as described with reference to FIGS. 4 and 5). Step 616 includes calculating BTUs of energy used to heat the added water (determining a thermal energy of the used heated water outputted) using the equation: Volume of Gas Used to Heat Added Water.times.Heat Content of Gas. “, see paragraph [0064]); 
determining first and second temperature measurements of the inlet water pipe and the hot water, respectively (e.g. paragraph [0031]);
the method further comprises identifying a heated water draw event and determining a duration of the heated water draw event (e.g. [0071]-[0072]),
Atty. Dkt. No. 3735.0040001- 4 -Arnoud Bruins Jan van HOUTENdetermine, in real time, a volume of used heated water (e.g. “FIG. 6 is a flow chart of a process used by processer 74 (FIG. 2) or 92 (FIG. 3) (i.e. wherein the processor is further configured to )“, see paragraph [0062] and “In Step 618, the volume of water heated (i.e. determine a volume of used heated water) during the 24 hour time period…Step 620 includes transmitting the amount/volume of water used in the elapsed timeframe to a home energy manager“, see paragraph [0065], see also paragraph [0062]).

Shaffer teaches and an average flow rate of the water heating system (e.g. see claim 1).
Braier teaches determine, in real time, a volume of used heated water and a flow rate of the water heating system using the duration of the heated water draw event (see paragraph [0196]).
DuPlessis teaches detecting a decrease in the first temperature measurement (e.g. claim 20).
However, the prior art fails to anticipate or render obvious a method of determining, in real time, a volume of used heated water in a storage-style water heater, wherein the storage-style water heater is connected to an inlet water pipe and a temperature and pressure (T&P) valve, the method comprising: determining a slope of the decrease in the first temperature measurement, wherein when the slope is determined to exceed a threshold value, the method further comprises identifying a heated water draw event and determining a duration of the heated water draw event in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 14-15, 17-19, 15-16 also distinguish over the prior art for at least the same reasons as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862